Beck, P. J.
This was an equitable suit for injunction and for cancellation-of certain deeds, four in number, all executed by the same party, one of the defendants, to four other parties, named defendants, which petitioners allege were without consideration and had been executed for the purpose of delaying and hindering creditors. After evidence submitted in the case, the court directed the jury to return a verdict for the defendants, and the jury in accordance with the direction of the court returned a verdict in favor of each of the defendants and sustained each of the deeds attacked. Held, that under the evidence the case should have been submitted to the jury under proper instructions by the court, and it was error to direct a verdict.

Judgment reversed.


All the Justices concur.